DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 1/08/2020 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 61/870220 filed 8/26/2013 is acknowledged.

Status of Claims
Claims 1-7 and 10-22 are under examination.
Claim 8-9 are cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent 10,508,311. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims have only minor differences encompassed and made obvious by the instant claims. Regarding instant claims 17-22 drawn to percentiles of minor variants, list of pathogenic bacteria and sample which is sputum, these limitations are obvious variants of the method of detecting minor variants in M. tuberculosis recited in patented claims 12, 13 and 16.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-7, 10-12, and 17-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen-Harris et al. (BMC Genomics vol. 14 (2013) pages 1-13; IDS 1/08/2020 item 16) in view of Flaherty et al. (Nucleic Acids Research vol. 40 (2012) e2; IDS 1/08/2020 item 20).
Chen-Harris et al. teach deep sequencing to characterize mutant spectra of viral pathogens (page 1, col. 1, par. 2)(i.e. providing a sample comprising a population of pathogen and extracting nucleic acids from the sample), as in claim 1, steps (a) and (b).
Chen-Harris et al. teach applying overlapping paired-end reads to mutant spectra profiling to improve the sensitivity of variant detection (page 2, col. 1, par. 3); PCR amplification of viral samples to generate overlapping read pairs (ORP)(page 2, col. 1-2, connecting par.)(i.e. amplifying multiple loci of the pathogen genome to generate paired overlapping nucleic acid strands), as in claim 1, step (c).
Chen-Harris et al. teach Illumina sequencing of natural samples (page 10, col 1, par. 3-4) and next generation sequencing (page 8, col. 2, par. 3); Chen-Harris et al. teach paired overlapping reads resulting from sequencing (page 2, col. 2, par. 1-2) and Figure 1)(i.e. consequently sequencing the paired overlapping nucleic acid strands amplified from a single DNA molecule on an NGS platform), as in claim 1, step (d). 
Chen-Harris et al. teach read mapping to a reference (page 10, col. 1, par. 5-6)(i.e. applying an alignment algorithm to sequencing data), as in claim 1, step (e).
Chen-Harris et al. teach determining “ultra-rare” viral mutations (page 6, col. 1, par. 2)(i.e. performing an analysis of the aligned sequencing data to detect the minor variants), as in claim 1, step (f).
Chen-Harris et al. teach rare variant detection (Abstract)(i.e. a minor variant analysis), as in claim 2. 
Chen-Harris et al. teach determining a haplotype for mutations (page 8, col. 2, par. 2), as in claim 3.
Chen-Harris et al. teach overlapping reads of about 112 bp (Figure 1 and page 2, col. 2, par. 2)(i.e. less than about 500 nucleotides); Chen-Harris et al. teach sequence alignment after sequencing and make obvious aligning short reads (page 10, section “Read Mapping to Reference”), as in claims 6-7.
Chen-Harris et al. teach software for read mapping and variant calls and make obvious a bioinformatics script that generates a report of variants, as in claim 10.
Chen-Harris et al. teach forward and reverse overlapping reads (Figure 1) that flank double stranded DNA and appear to make obvious that the minor variants occur on both overlapping nucleic acid strands, as in claim 18.
Chen-Harris et al. teach mutations at frequencies below 0.05% (page 6, col. 1, par. 1), as in claim 17.
Chen-Harris et al. teach collecting a nasal sample (page 2, col. 1, par. 2)(i.e. which makes obvious nasal sputum), as in claims 20-21.
Chen-Harris et al. teach amplification and sequencing of viral RNA but do not teach amplifying target loci from DNA of a pathogen, as in claim 1, step (c).
Chen-Harris et al. do not teach target loci that comprise minor variants associated with drug resistance of a drug-resistant subpopulation in the pathogen, as in claim 1, step (c).
Flaherty teach next generation DNA sequencing to interrogate specific genomic regions of interest to detect mutations in wild type alleles which exist in a 0.1% fraction (Abstract); Flaherty et al. teach analyzing H1N1 influenza and detecting a drug resistance mutation (Abstract)(i.e. amplifying target loci  from a single DNA molecule comprising regions of interest comprising minor variants associated with a drug resistant sub-population of the pathogen), as in claim 1, step (c).
Flaherty et al. teaches next generation DNA sequencing to detect mutation at a 0.1% fractional representation (Abstract), as in claim 4.
Flaherty et al teach a Taq polymerase (page 3, col. 1, par. 3)(i.e. a high fidelity polymerase), as in claim 5.
Flaherty et al. teach a synthetic plasmid (page 3, col. 1, par. 1), as in claim 11.
Flaherty et al. teach detecting SNPs (page 2, col. 1, par. 2), as in claim 12.
Flaherty et al. teach antiviral therapy resistance (Abstract), as in claim 22.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the method of Chen-Harris et al. for generating overlapping read pairs which reduce sequencing errors and improve rare (i.e. minor) variant detection to the detection of minor variants in pathogens associated with drug resistance as taught by Flaherty et al. Flaherty et al. provide motivation by teaching that DNA sequencing techniques are needed to interrogate specific genomic regions of interest and overcome sequencing error rates (Abstract); Chen Harris et al. provide a solution by using overlapping read  pairs to decrease sequencing errors (Abstract).   One of skill in the art would have had a reasonable expectation of success at combining Chen-Harris et al. and Flaherty et al. because both teach sequencing methods and alignment based detection of minor variants.

Claims 13, 14, and 15 are  rejected under 35 U.S.C. 103(a) as being unpatentable over Flaherty et al. in view of Chen-Harris et al. as applied to claims 1-7, 10-12, and 17-22 above and further in view of Saunders et al. (Journal of Infection, vol. 62 (2011) pages 212-217; IDS filed 1/08/2020 item 48).
	Flaherty et al. in view of Chen-Harris et al. make obvious claims 1-7, 10-12, and 17-22 as set forth above.
Flaherty et al. in view of Chen-Harris et al. not teach a pathogen sample of M. tuberculosis and a variant in the rpoB or katG genomic sequence, as in claims 13 and 14.
Flaherty et al. in view of Chen-Harris et al. do not teach resistance to RIF and IHN, as in claim 15.
Saunders et al. however teach Illumina sequencing to identify resistance resulting from mutation in at least katG (page 215, col.1 , par. 2) and rpoB of M. tuberculosis (Abstract), as in claims 13-14.
Saunders et al. also teach resistance to RIF and IHN (page 214, col. 2, par. 3), as in claim 15.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the method of Flaherty et al. and Chen-Harris et al.  for minor variant detection with a reduced error method of using overlapping reads with the method of Saunders et al. for sequencing to identify drug resistance of M. tuberculosis. Saunders et al. provide motivation by teaching that resistance in M. tuberculosis is attributed to mutation (Abstract) which can therefore be detected with the method made obvious by Flaherty et al. and Chen-Harris et al. One of skill in the art would have had a reasonable expectation of success at combining Flaherty et al. and Chen-Harris et al. with Saunders et al. because all teach sequencing and alignment methods to detect mutations in pathogens.

Claims  16 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen-Harris et al. in view of Flaherty et al. in view of Saunders as applied to claims 1-7, 10-15 and 17-22 above and further in view of Benjamin et al. (US 2012/0264726).
Flaherty et al. in view of Chen-Harris et al. in view of Saunders et al. do not teach administering a therapeutic as recited in claim 16.
Flaherty et al. in view of Chen-Harris et al. in view of Saunders et al. do not teach any of the pathogens in claim 19.
	Benjamin et al. teach treating drug resistant tuberculosis with thioridazine, as in claim 16.
	Benjamin et al. teach Streptococcus pyogenes, as in claim 19.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the method of Flaherty et al., Chen-Harris et al. and Saunders et al. for minor variant detection of drug resistant regions in M. tuberculosis with the method of Benjamin et al. for treating tuberculosis with thioridazine and also for the detection of variant in Streptococcus pyogenes which is also a pathogen. Benjamin et al provide motivation by teaching that thioridazine counters drug resistance in M. tuberculosis. There would be an expectation of success because  using  thioridazine taught by Benjamin et al. would counter the drug resistant strains detected by the method made obvious by Flaherty et al., Chen-Harris et al. and Saunders et al.

Other Relevant Prior Art
US 9,862,995 and US 2015/0087535 Patel et al. teaches overlapping paired-end reads for sequencing error reduction in detecting low abundance mutations.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635